Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically setting a flooding topology flag field in a data packet to indicate whether a link between a first network node and a second network node is on the new flooding topology, transmitting the data packet containing the flooding topology flag field to the second network node; receiving a second data packet from the second network node, the second data packet contains the flooding topology flag field set by the second network node to indicate whether the link between the first network node and the second network node is on the new flooding topology as determined by the second network node, comparing the flooding topology flag field set by the second network node in the second data packet to the flooding topology flag field set by the first network node in the data packet and setting a flooding topology inconsistency field (I-field) in a link state (LS) packet to indicate an inconsistency in the new flooding topology when the flooding topology flag field set by the second network node in the second data packet and the flooding topology flag field set by the first network node are different for a given time, then distributing the LS containing the (I-field) that is set to indicate the inconsistency in the new flooding topology to at least one node in the network as detailed in the dependent claims for such limitations.


However, the references alone and in combination do not teach or suggest a method for handling IGP flooding inconsistency the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472